 In theMatterof NAUMKEAG STEAM COTTON COMPANYandTExTILEWORKERS ORGANIZING COMMITTEE,LOCALNo. 74 OF THE COMMITTEEFOR INDUSTRIAL ORGANIZATIONIn the Matter of NAUMKEAG STEAM COTTON COMPANYandINDEPEND-ENT SHEETING WORKERS OF AMERICA IN BEHALF OF WILLIAM E.QUINNCases Nos. R-1295 and R-1296, respectivelyCERTIFICATION OF REPRESENTATIVESSeptember 2, 1939On July 8, 1939, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in the above-entitled proceedings.,The Direction of Election directed that anelection by secret ballot be conducted within 20 days from the dateof the Direction under the direction and supervision of the RegionalDirector for the First Region (Boston, Massachusetts) among theemployees of the Naumkeag Steam Cotton Company, Salem andPeabody, Massachusetts, including all the production, maintenance,shipping-room and stockroom employees, and watchmen of the Com-pany at its mill in Salem and at its bleachery in Peabody, who wereemployed by the Company at the time of the hearing herein, begin-ning February 16, 1939, and who had worked a total of 30 workingdays after September 1, 1938, including, however, regular employeeswho, except for illness or because of an accident which temporarilydisabled them, would have worked 30 working days since September1, 1938, but excluding persons who had since February 16, 1939, quitor been discharged for cause, and excluding also office and clericalemployees, engineers, firemen, laboratory employees, truckmen, ex-ecutive employees, and supervisory employees with the rank of thirdhand or higher, to determine whether they desired to be represented,for the purposes of collective bargaining, by Independent SheetingWorkers of America or by Textile Workers Organizing Committee,affiliatedwith the Committee for Industrial Organization, or byneither.113 N. L.R. B. 513.15 N. L. R. B., No. 9.61 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the Direction of Election, an election by secret ballotwas conducted on July 26, 1939.Full opportunity was afforded toall partiesto the election to participate therein and to make chal-lenges.On July 27, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, issued an Election Report, copies ofwhich were duly served on the parties.No objections or exceptionsto the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :TotalNumber EligibletoVote____________________________ 3,3,110Total Number of Ballots Cast____________________________2,517Total Number of Blank Ballots___________________________3Total Number ofVoidBallots____________________________1Total Number of Challenged Ballots_______________________TotalNumber of Ballots Cast for Independent Sheeting15Workers of America____________________________________ 1,1.51Total Number of BallotsCast for TextileWorkers Organiz-ing Committee affiliated withthe C. I. 0________________1,324Total Number of Ballots Cast for Neither__________________38On July 29,1939,TextileWorkers Union of America, Affiliatedwith the C. I. 0., by its attorneys, filed with the Board a motion tosubstitute the name "Textile Workers Union of America, Affiliatedwith the C. I. 0." for the name "Textile Workers Organizing Com-mittee, Local No. 74 of the Committee for Industrial Organization"in the above-entitled proceedings.On August 22 Textile WorkersUnion of America, Affiliated with the C. I. 0., byitsattorneys,filed with the Board an amended motion to substitute, moving theBoard to substitute the name "Textile Workers Union of America,Affiliated with the C. I. O." for the name "Textile Workers Organ-izingCommittee, affiliated with the Committee for Industrial Organ-ization" as well as for the name "Textile Workers Organizing Com-mittee, Local No. 74 of the Committee for Industrial Organization."On August 10, 1939, the Board issued notices to all parties statingthat the above-described "motion to substitute" would be granted onAugust 16, 1939, unless sufficient cause to the contrary should thenappear.Thereafter,William E. Quinn filed with the Board a "Petition todismiss`motion to substitute the name Textile Workers Union ofAmerica Affiliated with the C. I. O.' and objection to Certification inany form based on election held in the above cases upon decision ofBoard dated July 8, 1939" and requested a hearing on the said peti-tion.On August 24, 1939, the Board issued notices to all partiesstating that a hearing would be held upon the amended motion andpetition as described above, which notice was amended on August 29. NAUMKEAG STEAM COTTON COMPANY63Pursuant to the notices a hearing was held on August 31, 1939,before the Board at Washington, D. C. Textile Workers Union ofAmerica, Affiliated with the C. I. O. was represented and participatedin the hearing.William E. Quinn did not appear at the hearing.Following the hearing and on the same day, the Board issued itsorder herein granting the amended motion to substitute the name"TextileWorkers Union of America, Affiliated with the C. I. 0."for the names "Textile Workers Organizing Committee, affiliatedwith the Committee for Industrial Organization" and "Textile Work -ers Organizing Committee, Local No. 74, of the Committee for In-dustrial Organization" and denying the petition and objection filedby William E. Quinn.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,of National Labor Relations Board Rules and Regulations--.Series 2,IT IS HEREBY CERTIFIED that Textile Workers Union of America,Affiliatedwith the C. I. 0., has been designated and selected by amajority of the employees of the Naumkeag Steam Cotton Com-pany, Salem and Peabody, Massachusetts, including all the produc-tion,maintenance, shipping-room and stockroom employees, andwatchmen of the Company at its mill in Salem and at its bleacheryin Peabody, but excluding office and clerical employees, engineers,firemen, laboratory employees, truckmen, executive employees, andsupervisory employees with the rank of third hand or higher, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the National LaborRelations Act, Textile Workers Union of America, Affiliated withthe C. I. 0., is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.